DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed 30 October 2018, 05 January 2019 and 06 January 2020 are made of record.

Allowable Subject Matter
Claims 1-14 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teach a transmission system for driving one or two of a plurality of output shafts by a clutch engagement to an input shaft driven by a single drive motor, see Chevalier US 8,789,671. Prior art Berger et al. US 2013/0307728 teaches a base station radio antenna comprises a multi beam forming device comprising a drivable device element coupled to a drive shaft and at least two output shafts to provide Remote Electronic Tilt (RET). The prior art made of record do not teach an actuator gearbox or a base station antenna system comprising a drive shaft, a plurality of output shafts, a fixed gear, a moving gear, a mechanical switch and a bias spring, each for the purpose as claimed including where the mechanical switch is configured to move the moving gear into engagement with the fixed gear to thereby cause the one of the plurality of output shafts to rotate in response to rotation of the drive shaft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644